Citation Nr: 0217420	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  99-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Service connection for a claimed disability, to include 
an undiagnosed illness, manifested by sore throat, flu-like 
symptoms, a chronic cough, chest congestion, and shortness 
of breath.  

2.  Service connection for a claimed disability, to include 
an undiagnosed illness, manifested by intestinal swelling, 
abdominal bloating, diarrhea and constipation.  

3.  Service connection for a claimed disability, to include 
an undiagnosed illness, manifested by joint pain.  

4.  Service connection for a claimed disability, to include 
an undiagnosed illness, manifested by fatigue.  

5.  Service connection for a claimed disability, to include 
an undiagnosed illness, manifested by fever and chills.  

6.  Service connection for a claimed disability, to include 
an undiagnosed illness, manifested by headaches.  

7.  Service connection for a claimed disability, to include 
an undiagnosed illness, manifested by sore gums.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to 
September 1967, and from January to June 1991.  He served in 
the Southwest Asia theater of operations from January 29 to 
May 19, 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of November 1998 of the RO.  

As it is not clear that the veteran has indicated 
disagreement with the issue of service connection for a 
disability manifested by night sweats.  The Board refers 
this matter back to the RO for appropriate action.  

The veteran also appears to have submitted a claim for an 
increased rating of his service-connected post-traumatic 
stress disorder and to have raised a claim for Vocational 
Rehabilitation, in addition to claimed blood pressure 
irregularities.  These matters are referred to the RO for 
the appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran has been diagnosed as having allergic 
bronchitis and allergic rhinitis which are not shown to have 
their clinical onset until several years after service; 
separate respiratory symptoms due to an undiagnosed illness 
are not demonstrated.  

3.  The veteran has been diagnosed as having irritable bowel 
syndrome and GERD which are not shown to have their clinical 
onset until several years after service; separate 
gastrointestinal symptoms due to an undiagnosed illness are 
not demonstrated.  

4.  The veteran is shown as likely as not to have current 
disability manifested by joint pain due to an undiagnosed 
illness in service.  

5.  The veteran is shown as likely as not to have current 
disability manifested by fatigue due to an undiagnosed 
illness in service.  

6.  The veteran is shown as likely as not to have current 
disability manifested by fever and chills due to an 
undiagnosed illness in service.  

7.  The currently demonstrated headaches are shown as likely 
as not to have increased in severity beyond natural progress 
during the veteran's initial period of active service.  

8.  The veteran is shown as likely as not to have current 
disability manifested by soreness of the gums, blisters of 
the tongue and oral mucosa due to an undiagnosed illness in 
service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by sore throat, flu-like symptoms, a chronic cough, chest 
congestion, and shortness of breath due to an undiagnosed 
illness that was incurred in service.  38 U.S.C.A. §§ 1110, 
1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2002).  

2.  The veteran's disability manifested by allergic 
bronchitis and allergic rhinitis is not due to a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1117 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2002).  

3.  The veteran is not shown to have a disability manifested 
by intestinal swelling, abdominal bloating, diarrhea and 
constipation due to an undiagnosed illness that was incurred 
in service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2002).  

4.  The veteran's disability manifested by irritable bowel 
syndrome and GERD is not due to a disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.317 (2002).  

5.  By extending the benefit of the doubt to the veteran, 
his disability manifested by joint pain is due to an 
undiagnosed illness that was incurred in service.  38 
U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2002).  

6.  By extending the benefit of the doubt to the veteran, 
his disability manifested by fatigue is due to an 
undiagnosed illness that was incurred in service.  38 
U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2002).  

7.  By extending the benefit of the doubt to the veteran, 
his disability manifested by fever and chills is due to an 
undiagnosed illness that was incurred in service.  38 
U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2002).  

8.  By extending the benefit of the doubt to the veteran, 
his headaches are due to disease or injury that was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2002).  

9.  By extending the benefit of the doubt to the veteran, 
his disability manifested by sore gums, recurrent blisters 
on tongue and oral mucosa due to an undiagnosed illness that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1117 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

Additionally, with respect to claims based upon service 
during the Persian Gulf War, 38 U.S.C.A. § 1117 authorizes 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following 
service in the Southwest Asian theater of operations during 
the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added 
the following regulations (which were amended, effective on 
November 2, 1994, to expand the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement for compensation to be established).  
The regulations are as follows:

(a)(1)  Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

(2)  For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are 
capable of independent verification.

(3)  For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.

(5)  A disability referred to in this section shall be 
considered service- connected for purposes of all laws of 
the United States.  (b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to:  (1) fatigue (2) signs or symptoms involving 
skin (3) headache (4) muscle pain (5) joint pain (6) 
neurologic signs or symptoms (7) neuropsychological signs or 
symptoms (8) signs or symptoms involving the respiratory 
system (upper or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) cardiovascular signs 
or symptoms (12) abnormal weight loss (13) menstrual 
disorders.  (c) Compensation shall not be paid under this 
section: (1) if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between 
the veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  

(d) For purposes of this section:  (1) the term "Persian 
Gulf veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  (2) the "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317 (2002).  

A careful review of the record from the veteran's second 
period of active service shows only that he reported 
experiencing an ear infection and a sinus infection during 
his period of duty in the Southwest Asia theater of 
operations.  

The report of the veteran's enlistment in the reserves, 
dated September 1989, as well as his exit examination from 
active duty, dated April 1991, show that he was clinically 
evaluated as normal in all relevant aspects, apart from 
headaches that were attributed to his first period of active 
service.  

The veteran's immunization record shows that he received six 
immunizations, as well as a sensitivity test for TB, on 
January 9, 1991.  

The veteran has also submitted three lay statements from 
persons who served with him during his second period of 
service.  These signed statements show that the persons 
observed the veteran "having a severe fever, sweating 
profusely, and being extremely pale."  

The statements all reveal that the persons observed the 
veteran's condition over several weeks when he appeared to 
start to recover, but again manifested symptoms following 
oil fires and scud attacks.  

The statements aver that the veteran remains ill to this 
day.  The Board has reviewed these three statements and 
finds them credible as to the personal observations of the 
witnesses.  

The Board notes that the veteran was extensively examined 
for residuals from his Persian Gulf service, to include a 
Persian Gulf registry examination, additional VA testing and 
special studies, to include, but not limited to, pulmonary 
function testing, Lyme disease testing, ECG examination, 
pulmonary function testing, fiber sigmoidoscope studies, 
complete blood count examinations, thyroid and complete 
systemic physical examination, urinalysis, as well as VA 
general and dental, neurological, joint, respiratory and 
gastro-intestinal examinations.  


I.  Service connection for a claimed disability, to include 
an undiagnosed illness, manifested by sore throat, flu-like 
symptoms, a chronic cough, chest congestion, and shortness 
of breath. 

The record subsequent to service shows that the veteran was 
seen for a variety of complaints of a sore throat, runny 
nose, chest pain, cough, and flu symptoms between October 
1991 and June 1998.  

In March 1994, he was assessed with asthmatic bronchitis.  

The report of a June 1998 VA respiratory examination shows 
that he was diagnosed with allergic bronchitis.  

The report of the veteran's ECG did not show abnormalities.  
His pulmonary function testing was described as normal with 
no obstructive or restrictive lung disease found.  

The veteran was further diagnosed with allergic rhinitis 
with no evidence of any systemic illness or immune 
deficiency or infection on clinical examination.   

The examiner noted that the veteran complained that he was 
more susceptible to upper respiratory infections since his 
service in Vietnam.  

The veteran reported having four episodes of flu like 
symptoms over the winter since receiving the pheumonax 
vaccine in 1997, compared to eight to 10 episodes in prior 
winters.  He reported that his symptoms decreased since 
starting Prozac therapy.  

Because the veteran has been diagnosed with allergic 
bronchitis and allergic rhinitis, service connection under 
38 C.F.R. § 3.117 is not warranted for these disabilities as 
undiagnosed illnesses.  

Further, a careful review of the record shows no indication 
that these disabilities are due to either period of his 
active service, so that service connection can be 
established on a direct basis.  

The Board notes the veteran's contentions and witness 
statements submitted on his behalf, however, while they may 
be indicative of what the witnesses observed, they are not 
probative as to issues of medical causation or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In brief, there is no evidence showing that the veteran 
suffers from disability that is due to either period of 
active service.  The evidence shows only that he was 
diagnosed with allergic bronchitis and allergic rhinitis 
several years subsequent to his active service.  

Therefore, as the preponderance of the evidence is against 
the claim, service connection is denied, and the benefit of 
the doubt rule is not for application.  


II.  Service connection for a claimed disability, to include 
an undiagnosed illness, manifested by intestinal swelling, 
abdominal bloating, diarrhea and constipation.

A careful review of the medical records from his first 
period of service shows that the veteran was treated for 
complaints of diarrhea, nausea, and vomiting and list an 
impression of gastritis.  His exit examination, dated April 
1991, shows that he was clinically evaluated as normal.  

As noted hereinabove, the veteran's medical records from his 
second period of active service show only that he had a 
sinus infection and an ear infection.  

Subsequent to service, the evidence shows that the veteran 
was seen with complaints of intestinal swelling, abdominal 
bloating, diarrhea and constipation from August 1992 to June 
1998, on 5 occasions.  

In June 1995, the impression was that of gastritis.  In 
January 1996, the veteran was assessed with irritable bowel 
syndrome.  The record reflects that he declined further 
testing.  Again in June 1998, irritable bowel syndrome was 
diagnosed.  

Because the veteran complained of diarrhea, fullness and 
discomfort, the VA gastroenterologist ordered special stool 
studies and a fiber sigmoidoscopy.  After a comprehensive 
examination, review of the claims folder, and the veteran's 
history, the examiner diagnosed the veteran with irritable 
bowel syndrome and mild GERD.  

Because the veteran has been provided diagnoses of irritable 
bowel syndrome and mild GERD, service connection under 
38 C.F.R. § 3.117 is not warranted for these disabilities as 
undiagnosed illnesses.  

Further, the record shows no indication that these 
disabilities are due to either period of his active service, 
so that service connection can be established on a direct 
basis.  

The Board notes that the veteran was assessed with gastritis 
during his first period of active service; however, that 
episode is shown to have resolved without residuals.  

The record does not reflect a gastrointestinal disorder that 
has persisted from that one episode in 1967 to the present.  

Additionally, no competent evidence has been presented to 
show any relationship between the currently demonstrated 
irritable bowel syndrome or mild GERD and any event during 
the veteran's active service.  

The Board notes the veteran's contentions and witness 
statements submitted on his behalf, however, while they may 
be indicative of what the witnesses observed, they are not 
probative as to issues of medical causation or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, as the preponderance of the evidence is against 
the claim, service connection is denied, and the benefit of 
the doubt rule is not for application.  


III.  Joint Pain

A careful review of the medical records shows that the 
veteran has been surgically treated for various conditions 
that were not incurred during either period of his active 
service,  to include his tonsils in 1956; right knee, in 
1984; appendix, in 1987; and his right shoulder, subsequent 
to his second period of active service.  He was also 
diagnosed with mononucleosis in 1986.  

With respect to the veteran's right knee, a letter dated 
September 1989 shows that there were no right knee residuals 
and that he was fit for military service.  

However, the VA outpatient treatment records dating from 
August 1992 to January 1996 show that the veteran complained 
of having intermittent joint pain.  In October 1995, a torn 
right rotator cuff was diagnosed, as a result of a sports 
injury.  

The report of the June 1998 VA examination shows that the 
veteran complained of having knee and right shoulder pain, 
as well as weather-related problems and problems with his 
hands.  

The examiner commented that he had followed the veteran 
previously and that, during the last three years, the 
veteran reported that a longer period of time had elapsed 
between episodes, that he had not had an episode recently, 
and that his primary complaint was that he could not throw a 
baseball with any speed.  

After a review of the record and an extremely thorough 
examination, the VA examiner found that there was a mild 
cracking sound heard from the veteran's knees when arising 
from the squatting position, there was a mild crunch sound 
heard on overhead movement of the right arm, and that there 
was a right middle finger abnormality due to an old baseball 
injury.  The examiner concluded that the veteran's 
orthopedic condition was almost stable.  

Although there are diagnoses of actual right rotator cuff 
and knee arthroscopy injury residuals, the Board finds that 
there is shown as likely as not to be a separate disability 
manifested by intermittent joint pain due to an undiagnosed 
illness for which service connection can be established.  

Therefore, by extending the benefit of the doubt to the 
veteran, service connection for intermittent joint pain is 
granted.  


IV.  Fatigue, Fever and Chills

The outpatient treatment records show that the veteran 
complained of having fatigue in July 1991, in October and 
November 1992, and again three years later in July 1995.  In 
October 1995, his fatigue was attributed to his Prozac 
therapy.  

A review of the record shows that the veteran complained of 
having fever and chills in October 1991, October 1993 and 
January 1996.  

On VA examination in 1996 and June 1998, no fever was noted.  

Since there are no diagnoses to account for the veteran's 
complaints of fever, chills, and fatigue, the Board finds 
that the record shows as likely as not that the veteran has 
a current disability manifested by fatigue, fever and chills 
due to an undiagnosed illness in service.  

That is, the veteran's sporadic symptoms did not worsen, but 
resolved without residuals, and the evidence is devoid of 
indications of current chronic disability.  

Therefore, the Board finds the evidence of record to be in 
relative equipoise as to these matters.  

By extending the benefit of the doubt to the veteran, 
service connection for a disability manifested by fatigue 
and a disability manifested by fever and chills is granted.  


V.  Service connection for headaches.

The entrance examination report from the veteran's first 
period of service, dated in April 1965, shows that his head 
was clinically evaluated as being normal.  

Additional service medical records from the veteran's first 
period of service show that he was evaluated on several 
occasions for complaints of having headaches, that he was 
ultimately admitted to inpatient treatment and evaluated by 
the neuropsychiatric clinic.  

Those records show that his headaches were diagnosed as 
tension headaches, that they increased in severity during 
his service, and that one examiner noted the veteran's 
relating his headaches back to a history of a cerebral 
concussion when he was 18.  

Specifically, the neuropsychiatric report, dated May 1967, 
shows that the veteran was referred there due to progressive 
headaches and an inability to adjust to shipboard life.  

The examiner noted that the veteran was nervous and reported 
personal problems, and the examiner recommended an 
Administrative Discharge if medication did not alleviate the 
veteran's symptoms.  

An August 1967 entry shows that the veteran was again 
treated for headaches.  

A one page separation examination report dated in September 
1967 shows that the veteran's head was clinically evaluated 
as normal and made no reference to his headaches.  

In this case, competent medical evidence, specifically, the 
May 1967 neuropsychiatric evaluation report, shows as likely 
as not that the veteran's headaches increased in severity 
beyond natural progress during initial period of active 
service.  

Although the veteran's separation examination report 
clinically evaluated his head as normal, the veteran has 
reported having headaches since that time in service.  

On his September 1989 entrance examination for his second 
period of active service, the examiner found that the 
veteran manifested headaches since his first period of 
service.  

The Board notes that the veteran still carries a recent 
diagnosis of this chronic disability, as reflected in the 
June 1998 VA examination report.  38 C.F.R. § 3.303(b).  

Although that examiner found the veteran's headaches had no 
relation to service, the Board notes that the examiner was 
referring to the veteran's second period of active service.  

Although the RO also noted that as the headaches were 
noncompensable for purposes of whether service connection 
could be established under the laws and regulations 
pertaining to undiagnosed illnesses, the Board notes that 
there are additional benefits that flow from an entitlement 
to service connection established on a direct basis under 
38 C.F.R. § 3.303, such as medical treatment.  

Thus, the evidence shows that, as likely as not, the 
veteran's headaches were aggravated by his first period of 
active service.  

By extending the benefit of the doubt to the veteran, 
service connection for headaches is warranted.  



VI.  Sore gums and oral conditions

The veteran's medical records from his second period of 
service include his dental records that show that he 
received treatment in January 1991 and that, in May 1991, it 
was noted that he had no dental conditions shown to be ILD 
[incurred in the line of duty], and that all EPTS [existed 
prior to service].  

In June 1998, after service, the veteran is shown to have 
complained of sore gums.  

The report of a June 1998 VA dental examination shows that a 
dysesthetic touch sensation was manifested that was 
generalized throughout his mouth and that the veteran had 
recurrent blisters on his tongue and oral mucosa.  

The examiner noted that the veteran's problems were 
primarily of a soft tissue nature and yet the gingiva 
appeared to be hyperplastic in areas despite excellent oral 
hygiene.  

In this case, the veteran's complaints of having sore gums 
and dental problems were manifested by objective indicators 
which the examiner found to be chronic, and which remain 
undiagnosed.  

There is no medical evidence that any dental disorder 
manifested during any period of active service, or that it 
is due to active service, so that direct service connection 
can be established under 38 C.F.R. § 3.303.  

Thus, the Board determines that because there are objective 
indications of what was described as a chronic disability, 
which manifested to a degree of 10 percent prior to December 
31, 2001, and which is not accounted for by a diagnosis, 
service connection under the provisions of 38 C.F.R. § 3.117 
governing undiagnosed illnesses is not inappropriate.  

Thus, based on a review of the evidentiary record, service 
connection for a disability manifested by sore gums, 
recurrent blisters on tongue and oral mucosa as due to an 
undiagnosed illness is established.  


VII.  VCAA

Lastly, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq. was signed into law.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new 
law is now required.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

The Board notes in this regard that the RO has had an 
opportunity to address this new legislation with regard to 
the veteran's claims.

Specifically, the RO provided a letter to the veteran in 
February 2001 explaining the VCAA and affording the veteran 
an opportunity to submit additional evidence in support of 
his claims.  

The discussion in the rating decisions, statement of the 
case and supplemental statement of the case adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, and what action VA was taking in 
regard to his claim.  

Thus, the Board finds that the duty to notify has been met 
in this case.  38 U.S.C.A. § 5103(b)(1) (West Supp. 2001); 
see 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)(1), (e)).  

Additionally, the Board finds that VA has met its duty to 
assist the veteran.  

Specifically, the RO repeatedly requested the veteran's 
service records until they were obtained, requested his 
medical records, and assisted him in obtaining private 
medical records.  38 U.S.C.A. § 5103A (West Supp. 2002).  

The Board notes in this regard that the veteran has averred 
that additional "in country" medical records exist from his 
period of active service in the Southwest Asia theater of 
operations.  

However, after a review of the record, the Board is 
satisfied that the RO obtained all records which exist that 
pertain to this period of service.  




ORDER

Service connection for a claimed disability, to include an 
undiagnosed illness, manifested by sore throat, flu-like 
symptoms, a chronic cough, chest congestion, and shortness 
of breath, is denied.  

Service connection for a claimed disability, to include an 
undiagnosed illness, manifested by intestinal swelling, 
abdominal bloating, diarrhea and constipation is denied.  

Service connection for a disability manifested by joint pain 
due to an undiagnosed illness is granted.  

Service connection for a disability manifested by fatigue 
due to an undiagnosed illness is granted.  

Service connection for a claimed disability manifested by 
fever and chills due to an undiagnosed illness is granted.  

Service connection for a headaches is granted.  

Service connection for a disability manifested by sore gums, 
recurrent blisters on tongue and oral mucosa due to an 
undiagnosed illness is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


